DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following FINAL Office Action is in response to applicant’s communication regarding application 16/997,012 filed on 04/07/2022.

Status of Claim(s) 
	Claim(s) 1, 3-5, 7, 9-12, 14-15, and 17-19 is/are currently pending and are rejected as follows.

Response to Arguments – 101 Rejection
	Applicant’s arguments regarding the previously applied 101 rejection have been fully considered but are not deemed persuasive.
	Applicant argues that the claimed invention when taken as a whole integrates the abstract ideas into a “practical application in the field of electronic wage payment security via a network”, and that the claims are necessarily rooted in computer technology in order to overcome a specific problem specifically arising in the realm of computer networks.
	Examiner disagrees as the claims were deemed to recite the abstract ideas of a Mental Process (Observations, Evaluations, Judgements, and Opinions with the Aid of Pen and Paper) and Organizing Human Activity (Fundamental Economic Practices and Principles) in Step 2A, Prong One. In Step 2A, Prong Two, any additional elements were listed and analyzed, but were found to be recited with a high degree of generality such as to merely examples of “applying” the abstract idea onto a generic hardware, and provided no improvements onto a specific technology itself, but instead applied the technology onto actions that facilitated actions that represented said abstract ideas. Finally, under Step 2B, the claims were analyzed as a whole to determine whether the claims as a whole amounted to significantly more than the recited exception. There the claims were further seen to merely be examples of applying an abstract idea onto generic computers, and were thus deemed ineligible. The claims, as amended, continue to be ineligible for the same reasons as stated above. Further elaboration regarding this determination is given in the amended 101 rejection below.

Response to Arguments -103 Rejection
	Applicant’s arguments in regards to the previously applied prior art rejected are moot in view of the newly amended rejection below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim(s) 1, 3-5, 7, 9-12, 14-15, and 17-19 is/are rejected under 35 U.S.C. 101 because the claimed invention is/are directed towards a judicial exception (i.e. law of nature, natural phenomenon, or an abstract idea) without significantly more.

	Claim(s) ) 1, 3-5, 7, 9-12, 14-15, and 17-19 are directed towards an invention for the collecting of work agreement information, collecting work-related information, analyzing said information to determine a confidence of an employee working defined hours, determining a proportional wage payment based on the analysis, adjusting a wage compensation by deducting the proportional wage, transmitting the proportional wage payment amount, and then receiving a confirmation of payment. These actions fall under a subject matter grouping that the courts have deemed ineligible. (Mental Process (Observations, Evaluations, Judgements, or Opinions with the aid of Pen and Paper) and Organizing Human Activity (Fundamental Economic Practices and Principles)). These claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea.
Under Step I of the Alice/Mayo framework, it must be considered whether the claims are  directed to one or more of the statutory classes. In the instant case Claim(s) 1, 3-5, 7, and 9-11 are directed towards a method comprising at least one step. Claim(s) 12, and 13-14 are directed towards a system which falls under the apparatus category. Claim(s) 15, and 17-19 are directed towards a computer program product which falls under the product category. Accordingly all claims fall within one of the four statutory classes of invention (apparatus, product, and method) and will be further analyzed under Step 2A.
Under Step 2A, Prong One, it must be considered whether the claims recite an abstract idea.
Independent claims 1, 12, and 15 recite an invention for the collecting of work agreement information, collecting work-related information, analyzing said information to determine a confidence of an employee working defined hours, determining a proportional wage payment based on the analysis, adjusting a wage compensation by deducting the proportional wage, transmitting the proportional wage payment amount, and then receiving a confirmation of payment, which recite the abstract ideas of Mental Process (Observations, Evaluations, Judgements, or Opinions with the aid of Pen and Paper) and Organizing Human Activity (Fundamental Economic Practices and Principles) in the following limitations.
Collecting…work agreement information corresponding to the employee from a storage server of an employer of the employee via a network; 
Collecting…work-related information corresponding to the employee from a client device of the employee on a predetermined time interval basis via the network; 
Performing…an analysis of the collected work agreement information and the collected work-related information corresponding to the employee …to predict with a predefined level of confidence that the employee is working defined hours at a specified geographic location to increase wage payment security and decrease wage payment fraud; 
Determining…a proportional wage payment amount for the employee in accordance with a specified wage payment type for a current wage pay period based on the analysis of the collected work agreement information and the collected work-related information corresponding to the employee by the machine learning component; 
Adjusting…a total wage compensation balance of the employee for the current wage pay period by deducting the proportional wage payment amount in accordance with the specified wage payment type; 
Transmitting…an order for the proportional wage payment amount corresponding to the employee to a specified wage payment proxy server via the network using a specified communication channel to pay the employee;
Receiving…a confirmation from the specified wage payment proxy server via the network using the specified communication channel indicating that the order for the proportional wage payment amount corresponding to the employee was processed by the specified wage payment proxy server, wherein the specified communication channel is encrypted and adheres to a specified data protection standard for data security.
Dependent claims 3-5, 7, 9-11, 13-14, and 17-19 recite further limitations onto the abstract idea and are thus subject to the same rationale as above.
Under Step 2A, Prong Two, any additional elements are analyzed to see whether the claims are "directed to" the abstract idea.
	Claim(s) 1, 12, and 15 recite the following additional elements
A computer
A server
A network
A bus system
A computer readable storage medium
A processor

These additional elements considered both as a whole or in combination do no more than recite elements that are either instructions to implement the abstract idea ("apply it") on a generic computer (See MPEP 2106.05(f)). Additionally, some of the actions performed would be deemed to be insignificant extra solution activity (MPEP 2106.05(g)). These elements are recited with a high degree of generality, and the specification sets forth the general purpose nature of the technologies to implement the invention (emphasis added). 
Support for this determination can be found in Paragraph(s) [0049]-[0055] of Applicant's specification.
Under Step 2B, eligibility analysis evaluated whether the claims as a whole amount to significantly more than the recited exception, i.e. whether any additional elements or combination of additional elements, adds an inventive concept to the claims (MPEP 2106.05), or are be insignificant extra solution activity (MPEP 2106.05(g)). As explained with respect to Step 2A, Prong Two, there are several additional elements. The computer, proxy server, network, bus system, computer readable storage medium, and processor are at best, the equivalent of merely adding the words "apply it" to the judicial exception. Under Step 2B, eligibility analysis evaluated whether the claims as a whole amount to significantly more than the recited exception, i.e. whether any additional elements or combination of additional elements, adds an inventive concept to the claims (MPEP 2106.05). The computer additionally represents acts of mere data gathering which is deemed to be well-understood, routine, or conventional in the art (MPEP 2106.05(d)(II)). Claims that amount to nothing more than applying an abstract idea does not render an abstract idea eligible. (Alice Corp., 134 S. Ct. at 2358, 110 USPQ2d at 1983. See also 134 S. Ct. at 2389, 100 USPQ2d at 1984 (warning against a §101 that turns on "the draftsman's art")). Therefore the claims are not eligible.
Dependent claims 3-5, 7, 9-11, 13-14, and 17-19 do not recite any further additional elements and are thus also rejected on the grounds stated above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claim(s) 1, 7, 9-11, 12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Volberg (US 2018/0330451 A1) in view of Lee (US 2017/0255930 A1).




Claim(s) 1, 12, and 15 –
	Volberg discloses the following:
A computer program product for providing an in advance workforce instant wage payment to an employee, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer (Volberg: Paragraph 148, "Embodiments can be implemented as a computer program product for use with a computer system. Such implementations may include a series of computer instructions fixed either on a tangible medium, such as a computer readable medium (e.g., a diskette, CD-ROM, ROM, or fixed disk) or transmittable to a computer system, via a modem or other interface device, such as a communications adapter connected to a network over a medium. The medium may be either a tangible medium (e.g., optical or electrical communications lines) or a medium implemented with wireless techniques (e.g., microwave, infrared or other transmission techniques). The series of computer instructions embodies all or part of the functionality previously described herein. Those skilled in the art should appreciate that such computer instructions can be written in a number of programming languages for use with many computer architectures or operating systems. Furthermore, such instructions may be stored in any memory device, such as semiconductor, magnetic, optical or other memory devices, and may be transmitted using any communications technology, such as optical, infrared, microwave, or other transmission technologies ... ")
A computer system for providing an in advance workforce instant wage payment to an employee, the computer system comprising: a bus system; a storage device connected to the bus system, wherein the storage device stores program instructions; and a processor connected to the bus system, wherein the processor executes the program instructions to (Volberg: Paragraph 40, "Referring to FIG. lA, a block diagram of a system 10 according to one aspect of the present invention is illustrated. As can be seen, the system 10 includes a first server 20 in communication with a first database 30. The first server 20 is also in communication with a second database 40 which, in tum, is in communication with a second server 50. The first server is also in communication with an employee user's mobile computing device 60. Within the device 60 is an application 70 that operates to regularly update the first server 20 with the location of the device."; Paragraph 146, "The embodiments of the invention may be executed by a computer processor or similar device programmed in the manner of method steps, or may be executed by an electronic system which is provided with means for executing these steps. Similarly, an electronic memory means such as computer diskettes, CD-ROMs, Random Access Memory (RAM), Read Only Memory (ROM) or similar computer software storage media known in the art, may be programmed to execute such method steps. As well, electronic signals representing these method steps may also be transmitted via a communication network.")
collecting, by the computer, work agreement information corresponding to the employee from a storage server of an employer of the employee via a network; (Volberg: Paragraph 41, "The server 20 then verifies that the employee was in the employer's premises throughout the employee's shift. Once confirmed, the server 20 then retrieves the employee's information from the first database 30. This information includes the employee's employment status with that particular employer (i.e. to confirm that the employee is indeed employed with that employer), and the employee's gross rate of pay or remuneration (e.g. an hourly pay rate). The server 20 then calculates the employee's gross remuneration for that particular shift, taking into account whatever is necessary including the employee's rate of pay and how long the shift was. Once the pay has been calculated for the shift, the server 20 then calculates a set percentage of the gross amount payable to the employee and this is then to be disbursed to the employee.")
collecting, by the computer, work-related information corresponding to the employee from a client device of the employee on a predetermined time interval basis via the network to increase wage payment security and decrease wage payment fraud. (Volberg: Paragraph 41, "The server 20 then verifies that the employee was in the employer's premises throughout the employee's shift. Once confirmed, the server 20 then retrieves the employee's information from the first database 30. This information includes the employee's employment status with that particular employer (i.e. to confirm that the employee is indeed employed with that employer), and the employee's gross rate of pay or remuneration (e.g. an hourly pay rate). The server 20 then calculates the employee's gross remuneration for that particular shift, taking into account whatever is necessary including the employee's rate of pay and how long the shift was. Once the pay has been calculated for the shift, the server 20 then calculates a set percentage of the gross amount payable to the employee and this is then to be disbursed to the employee.")
performing an analysis of the collected work agreement information and the collected work-related information corresponding to the employee using a machine learning component that learned work patterns of the employee to predict with a predefined level of confidence that the employee is working defined hours at a specified geographic location to increase wage payment security and decrease wage payment fraud (Volberg: Paragraph 52, “Clock-in records are matched with clock-out records to create a shift, and the resulting shifts are either scored by a machine learning or AI system or similar or passed through an algorithm.”; Paragraph 91, “It should be clear that the label “location verified” for reports sent to the manager provides the manager with a level of confidence that the employee was in the premises during the shift. If a report is labelled as “unverified”, the manager can then rely on his or her own judgment about whether the employee was at work during the shift or was not fully working during the shift. It should be clear that the “unverified” label can be attached to any report where, at some point during the shift, the employee's location indicated that the employee was not in the employee's premises.”; Paragraph 92, “As an example, the employee may, according to the report, have left the employer's premises for two hours during the shift. If this absence was allowed by the manager (e.g. to attend to a work related matter), the manager may amend the report so that the employee is not docked for his or her absence from the employer's premises. Or, as another example, an employee may have had a split shift where the employee is performing one duty for part of the shift and is performing another duty for another part of the shift with the two duties having different rates of pay. For this example, the manager may adjust the hourly rate of pay for the employee to reflect the split nature of the job performed by the employee during the shift. The manager/supervisor may adjust any of the data points on the report to adjust the reality of what occurred during the shift.”; Paragraph 126, “To approve or reject the report, it can be seen from FIG. 4 that a check mark or an X mark can be pressed by the manager to approve or reject the report. In this report screen (see FIG. 4) the employee is requesting a partial payment for a specific shift in which the employee was verified as being on-site for the whole shift. In contrast to FIG. 4, FIG. 7 illustrates another screenshot for a report requesting approval or verification from a manager. As can be seen from FIG. 7, in this case the employee was tracked as being off-site for 30 minutes during the shift and that the shift was thus unverified.”)
determine a proportional wage payment amount for the employee in accordance with a specified wage payment type for a current wage pay period based on collected work agreement information and the collected work-related information corresponding to the employee by the machine learning component; (Volberg: Paragraph 52, “Clock-in records are matched with clock-out records to create a shift, and the resulting shifts are either scored by a machine learning or AI system or similar or passed through an algorithm.”; Paragraph 102, "If the system is configured to disburse a maximum of 50% as partial payment, then the employee can be paid a total of $25 per shift using the system of the invention. Assuming the employee takes advantage of the maximum partial payment after every shift, then, by the time the regular pay cycle has concluded, the employee would have been paid a total of $150 or 50% of gross pay. The remaining $150 (less any deductions that would need to be paid or deducted) would thus be paid out by the employer at the end of the regular pay cycle. Such deductions may need to be calculated based on the employee's full $300 gross pay. As an example, if deductions calculated for the full $300 gross pay total $40, then, at the end of the regular pay cycle, the employee would be paid $110 (i.e. the $150 left owing to the employee less $40 in deductions). Partial payments to the employee are calculated using the employee's gross pay for the shift and any deductions and/or taxes are calculated and deducted from the rest of the employee's pay due at the end of the regular pay cycle.")
adjust a total wage compensation balance of the employee for the current wage pay period by deducting the proportional wage payment amount in accordance with the specified wage payment type; and (Volberg: Paragraph 62, "For each employee, the system subtracts the amount of pays taken (if any) from the full net pay amounts sent and remits the balance due to the employee. At this point employees are now paid in full.")
Volberg does not the specifics of an encrypted proxy server giving confirmation, however, Lee discloses the following:
receiving, by the instant wage payment computer, a confirmation from the specified wage payment proxy server via the network using the specified communication channel indicating that the order for the proportional wage payment amount corresponding to the employee was processed by the specified wage payment proxy server, wherein the specified communication channel is encrypted and adheres to a specified data protection standard for data security. (Lee: Paragraph 115, “The server 106-1 may confirm at least one of a validity of the payment identification code, a user corresponding to the payment identification code (or specified by the payment identification code), payment content, or the like. The server 106-1 may approve or reject the payment according to whether at least one of the validity of the payment identification code, the user corresponding to the payment identification code, the payment content, or the like is confirmed. In one example embodiment, if the payment is approved or rejected, the server 106-1 may transmit data regarding a payment result to the electronic device so that the electronic device displays a user interface corresponding to the approval or the rejection.”; Paragraph 175, “The 1.sup.st electronic device 101-1 (e.g., the processor 120) may receive an input for agreeing the payment content (e.g., a touch input for an icon mapped with a function for selecting the agreement of the payment content, or a voice input designated to select the agreement of the payment content) from the user, and may confirm a payment at least on the basis of the received input. In another example embodiment, the 1.sup.st electronic device 101-1 may receive a signature input for agreeing the payment content from the user, and may confirm the payment at least on the basis of the received input.”; Paragraph 87, “the notification relay application may include a function of transferring, to the external electronic device (e.g., the electronic device 102 or 104), notification information generated from other applications of the electronic device 101 (e.g., an SMS/MMS application, an e-mail application, a health management application, or an environmental information application). Further, the notification relay application may receive notification information from, for example, an external electronic device and provide the received notification information to a user.”; Paragraph 139, “may encrypt data regarding the payment identification code, the authentication data including the unique key, the payment content, or the like, and may transmit the encrypted data to the 1.sup.st electronic device 101-1 by using the near-distance communication module. For example, if a public key is exchanged between the 1.sup.st electronic device 101-1 and the 2.sup.nd electronic device 101-2, the 2.sup.nd electronic device 101-2 (e.g., the processor 120) may encrypt the data regarding the payment identification code, the authentication data including the unique key, the payment content, or the like by using the public key of the 1.sup.st electronic device 101-1. However, the encryption method is not limited thereto.”)

Volberg discloses a method for the proportional payment of a wage according to information gathered regarding an employee and their work agreement. Lee discloses a method for secure and safe monetary transactions. At the time of applicant’s filed invention, one of ordinary skill in the art would have deemed it obvious to combine the wage determination methods of Volberg, with the encryption and security methods of Lee as described by Lee (Lee: Paragraph 315, “diagrams illustrating examples of a method of providing an electronic payment according to various example embodiments of the present disclosure. For example, FIG. 14 to FIG. 17 may correspond to a scenario in which an employer is A and an employee is B, and A pays a wage to B.”; Paragraph 82, “The security manager 352 may provide various security functions required for system security, user authentication, and the like.”)

Claim(s) 7 –
Volberg in view of Lee teaches the limitations of claim 1
Volberg further describes the following:
transmitting, by the computer, a notification to the employee and an employer of the employee via the network using the specified communication channel indicating that the order for the proportional wage payment amount was processed by the specified wage payment proxy server. (Volberg: Paragraph 129, "Once a manager approves an employee's request for partial payment, the employee is notified that the request has been granted and that the funds have been deposited into the employee's account and detailed on the second database. The notification may take the form of a message as shown in FIG. 11 and the report that the employee receives may take the form of the report detailed in FIG. 12. As can be seen from FIG. 12, the report details the data points regarding the partial payment (i.e. how much), the shift (time and duration of the shift along with how many breaks and for how long), the position for the shift, the rate of pay for that position, the length of the shift, the gross pay for the shift, how much time the employee spent off-site during the shift, and whether the employee's presence on the employer premises were verified during the shift.")

Claim(s) 9 –
Volberg in view of Lee teaches the limitations of claim 1
Volberg further describes the following:
wherein the collected work agreement information comprises at least one of type of employment, work assignment, total wage compensation for a traditional pay period, geographic location of where work- related activities are to be performed by the employee, wage payment type, employee monitoring tasks, and employee benefits, and wherein the wage payment type is one of a traditional wage payment type and an in advance instant wage payment type. (Volberg: Paragraph 41, "Once the employee's shift is over, the employee can declare the duration of their shift and submit it to the employer by using the application 70. Once this is done, the application 70 correlates the declared time with the time spent at the employer's place of business to the server 20. The server 20 then verifies that the employee was in the employer's premises throughout the employee's shift. Once confirmed, the server 20 then retrieves the employee's information from the first database 30. This information includes the employee's employment status with that particular employer (i.e. to confirm that the employee is indeed employed with that employer), and the employee's gross rate of pay or remuneration (e.g. an hourly pay rate). The server 20 then calculates the employee's gross remuneration for that particular shift, taking into account whatever is necessary including the employee's rate of pay and how long the shift was. Once the pay has been calculated for the shift, the server 20 then calculates a set percentage of the gross amount payable to the employee and this is then to be disbursed to the employee. Prior to disbursing this amount to the employee, the server 20 first sends the details regarding the shift (as well as possibly the calculations taken for the employee's pay and any other pertinent details) to the employee's supervisor. These details are sent to the supervisor's computing device for approval and, once approved, the server 20 can allow the pre-set percentage of the employee's pay to be made available to the employee."; Paragraph 79, "As an example, an employee might be asked to tend to the bar for that shift, or be a server, a busboy, a greeter/usher, or a short-order cook. Depending on the arrangement between the employer and the employee, each position may have a different rate of pay. Thus, depending on which position is executed by the employee for that shift, that employee's pay rate may change. Once the employee has clocked in and has selected the job for that shift (if necessary), the server is informed of the clock in as well as the employee's position for that shift. This may be done by sending a data packet from the device to the server with data indicating the identity of the device and other relevant data (i.e. the employee's identity, the employer's identity, the time the employee started his shift, as well as the job/position the employee is performing for the shift (if applicable)).")

Claim(s) 10 –
Volberg in view of Lee teaches the limitations of claim 1
Volberg further describes the following:
wherein collected work-related information from a client device of the employee on a predetermined time interval basis comprises at least one of geolocation data identify where work-related activities are being performed by the employee, number of software interactions with work-related software identifying an amount of time spent by the employee on the work-related activities, and employee feedback regarding confirmation of the geolocation data and software interactions when inconsistencies exist with machine learning data. (Volberg: Paragraph 8, "An application on an employee's mobile computing device allows for an employee to receive payment offers using shift details which may be generated by a punch clock system or be based on other data that an employer uses to determine a worker's pay or a score generated by a machine learning system, neural network, or similar system which takes numerous real-time and historical data points into account and that may also include the employee's location." Paragraph 89, "Once the server has determined the employee's gross pay for the shift (without taking into account any deductions), the server can then send the details about the employee's recently completed shift to the employee's supervisor/manager for approval. The server, after performing the necessary calculations, prepares a report for approval by the manager/supervisor. The report may include a number of data points for approval by the manager including: the employee's name, the location of the shift, the hours for the shift, the job/position(s) for the shift, the pay grade/pay amount per hour for each position, how many breaks and how long were the breaks for the shift, instances (if any and for how long) the employee was out of the employer's premises during the shift, and the total amount of the employee's gross pay for that shift. If the employee's location has been confirmed throughout the shift as not having left the employer's premises, the report can be stamped as "location verified" in that the employee's device has been verified as not having left the premises during the shift. Conversely, if the employee was confirmed as not being within the GPS boundaries of the employer's premises during the shift, the report can be labelled as being "unverified". Depending on the configuration of the system, the data points on the report may not include all of the above possibilities.")

Claim(s) 11 –
Volberg in view of Lee teaches the limitations of claim 1
Volberg further describes the following:
wherein the proportional wage payment amount is one of a proportional wage payment amount per hour, a proportional wage payment amount per day, a proportional wage payment amount per week, and a proportional wage payment amount per month, and wherein when the proportional wage payment amount is a portion of the total wage compensation balance for the current wage pay period, the proportional wage payment amount is an in advance instant wage payment to the employee prior to an end of a traditional pay period. (Volberg: Paragraph 41, "he server 20 then verifies that the employee was in the employer's premises throughout the employee's shift. Once confirmed, the server 20 then retrieves the employee's information from the first database 30. This information includes the employee's employment status with that particular employer (i.e. to confirm that the employee is indeed employed with that employer), and the employee's gross rate of pay or remuneration (e.g. an hourly pay rate). The server 20 then calculates the employee's gross remuneration for that particular shift, taking into account whatever is necessary including the employee's rate of pay and how long the shift was. Once the pay has been calculated for the shift, the server 20 then calculates a set percentage of the gross amount payable to the employee and this is then to be disbursed to the employee. Prior to disbursing this amount to the employee, the server 20 first sends the details regarding the shift (as well as possibly the calculations taken for the employee's pay and any other pertinent details) to the employee's supervisor.")

Claim(s) 3-5, 14, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Volberg (US 2018/0330451 A1) in view of Lee (US 2017/0255930 A1) and Thavasi (US 2013/0067547 A1).


Claim(s) 3, 14, and 17 –
Volberg in view of Lee teaches the limitations of claims 1, 12, and 15
Volberg in view of Lee does not explicitly disclose a level of confidence regarding work activities being compared to a threshold, however, in analogous art of gathering and analyzing work information, Thavasi discloses the following:
determining, by the instant wage payment computer, a confidence level regarding work-related activity of the employee corresponding to the specified wage payment type for the current wage pay period based on the analysis of the collected work agreement information and the collected work-related information corresponding to the employee using the machine learning component to verify employee eligibility for wage payment; and (Thavasi: Paragraph 7, “The security tool also determines an observed confidence level that indicates a degree of certainty with respect to accuracy of the first authentication. The security tool compares the observed confidence level of the first authentication with a predetermined confidence threshold to determine if the observed confidence level exceeds the predetermined confidence level. The security tool authorizes the transaction to proceed if the observed confidence level exceeds the predetermined confidence threshold. However, the security tool halts the transaction if the observed confidence level fails to exceed the predetermined confidence threshold. exhibits a different authentication level than the first authentication.”; Paragraph 107, “s described above, the term "user" may apply to a human user and/or other entity. For example, the initiating user may be an employee of a corporation that initiates an Internet dialog with the interacting user that is another employee of the same corporation.”; Paragraph 133, “Security tool 180 determines the observed confidence level for the user, as per block 1040. For example, security tool 180 may determine from the information in security information store 300 that the observed confidence level is 50. Security tool 180 may employ the information within learned behavior key 810 to determine the observed confidence level from the user input during transaction operations. In one example, security tool 180 may monitor and capture match analysis information, such as that shown in column 846 in FIG. 8A to identify how many matches exist between current user activity in comparison with the user's historical behavior, i.e. learned user attribute history information for that user. For example, security tool 180 may identify the number of times that words input by the user over a predetermined period of time and/or during a particular transaction matches common words, e.g. 25 times, out of a list, e.g. of 50 common words (not shown) that the particular user typically inputs. Observed confidence levels may change continuously during user transaction operations. The number of times the security tool 180 determines matches may determine the current observed confidence level. In one embodiment, security tool 180 may determine that a larger number of matches corresponds to a higher current observed confidence level.”)
determining, by the instant wage payment computer, whether the confidence level regarding the work-related activity of the employee is greater than or equal to a predefined confidence level threshold. (Thavasi: Paragraph 7, “The security tool also determines an observed confidence level that indicates a degree of certainty with respect to accuracy of the first authentication. The security tool compares the observed confidence level of the first authentication with a predetermined confidence threshold to determine if the observed confidence level exceeds the predetermined confidence level. The security tool authorizes the transaction to proceed if the observed confidence level exceeds the predetermined confidence threshold. However, the security tool halts the transaction if the observed confidence level fails to exceed the predetermined confidence threshold. exhibits a different authentication level than the first authentication.”)

Volberg discloses a method for the proportional payment of a wage according to information gathered regarding an employee and their work agreement. Lee discloses a method for secure and safe monetary transactions. Thavasi discloses a method of monitoring activity of an employee to determine a confidence level that tasks performed are work related and comparing it to a threshold. At the time of applicant’s filed invention, one of ordinary skill in the art would have deemed it obvious to compare the methods of Volberg in view of Lee with the teachings of Thavasi, as taught by Thavasi (Thavasi: Paragraph 95, “security tool 180 may determine that the change from previous learned behavior is significant enough to identify as a breach in confidence with respect to the authentication of the current user. In one embodiment, this breach in confidence causes security tool 180 to perform authentication operations for the current user at a different and more robust authentication level.”)

Claim(s) 4 and 18 –
Volberg in view of Lee and Thavasi teaches the limitations of claims 1, 3, 15, and 17
Volberg in view of Lee does not explicitly disclose a level of confidence regarding work activities being compared to a threshold, however, in analogous art of gathering and analyzing work information, Thavasi discloses the following:
responsive to the instant wage payment computer determining that the confidence level regarding the work-related activity of the employee is greater than or equal to the predefined confidence level threshold, determining, by the instant wage payment computer, the proportional wage payment amount for the employee in accordance with the specified wage payment type for the current wage pay period based on the collected work agreement information. (Thavasi: Paragraph 138, “f the contents of the email message result in a low confidence level below the observed confidence threshold at block 1060, security tool 180 may take a responsive security action such as stopping the email message transfer, informing users of the potential security breach, and/or take another security action. The email message content review and corresponding observed confidence level determination may correspond to the relationships of the user parties of the communication or other factors.”; Paragraph 149, “For example, security tool 180 may perform active or passive authentication operations in response to a breach in confidence, as shown again per box 1150. In other examples, security tool 180 may perform biometric analysis, such as fingerprint analysis, facial recognition, or other authentication operation in response to a breach in confidence in user authenticity.”)

Volberg discloses a method for the proportional payment of a wage according to information gathered regarding an employee and their work agreement. Lee discloses a method for secure and safe monetary transactions. Thavasi discloses a method of monitoring activity of an employee to determine a confidence level that tasks performed are work related and comparing it to a threshold. At the time of applicant’s filed invention, one of ordinary skill in the art would have deemed it obvious to compare the methods of Volberg in view of Lee with the teachings of Thavasi, as taught by Thavasi (Thavasi: Paragraph 95, “security tool 180 may determine that the change from previous learned behavior is significant enough to identify as a breach in confidence with respect to the authentication of the current user. In one embodiment, this breach in confidence causes security tool 180 to perform authentication operations for the current user at a different and more robust authentication level.”)

Claim(s) 5 and 19 –
Volberg in view of Lee and Thavasi teaches the limitations of claims 1, 3 , 15, and 17
Volberg discloses the following:
…determining, by the instant wage payment computer, the proportional wage payment amount for the employee in accordance with the specified wage payment type for the current wage pay period based on the collected work agreement information. (Volberg: Paragraph 70, "In step 110, the employee works a shift. In step 111, the system checks whether the payment of the employee is hourly or salary based. If the shift was salary based, the system, in step 116, can make a manual payment request. The payment request can be made through the employee application used by the employee. This employee application also allows employees to manage their funds and their account. The employee application can also be used by the manager to verify new employees during the onboarding process and to manually approve pay requests, such as those in step 119.")
Volberg in view of Lee does not explicitly disclose a level of confidence regarding work activities being compared to a threshold, however, in analogous art of gathering and analyzing work information, Thavasi discloses the following:
responsive to the instant wage payment computer determining that the confidence level regarding the work-related activity of the employee is greater than or equal to the predefined confidence level threshold… (Thavasi: Paragraph 133, “Observed confidence levels may change continuously during user transaction operations. The number of times the security tool 180 determines matches may determine the current observed confidence level. In one embodiment, security tool 180 may determine that a larger number of matches corresponds to a higher current observed confidence level.”; Paragraph 136, “If the observed confidence level is high, but just under the confidence threshold, then the security tool 180 may log the information and take no action, or perform a background passive authentication.”)

Volberg discloses a method for the proportional payment of a wage according to information gathered regarding an employee and their work agreement. Lee discloses a method for secure and safe monetary transactions. Thavasi discloses a method of monitoring activity of an employee to determine a confidence level that tasks performed are work related and comparing it to a threshold. At the time of applicant’s filed invention, one of ordinary skill in the art would have deemed it obvious to compare the methods of Volberg in view of Lee with the teachings of Thavasi, as taught by Thavasi (Thavasi: Paragraph 95, “security tool 180 may determine that the change from previous learned behavior is significant enough to identify as a breach in confidence with respect to the authentication of the current user. In one embodiment, this breach in confidence causes security tool 180 to perform authentication operations for the current user at a different and more robust authentication level.”)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip N Warner whose telephone number is (571)270-7407. The examiner can normally be reached Monday-Friday 7am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Philip N Warner/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624